DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 9 objected to because of the following informalities:  
Claim 9 recites “a size comparable to or smaller than the front side of each of the plurality of light conversion elements”. It is unclear what the scale of “comparable to” entails.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer (U.S. 9,890,918) in view of Gootz (U.S. 9,614,131).
Regarding claim 1, Singer teaches a light conversion device, (see fig. 1, 2) comprising: 
a main body comprising a heatsink (carrier 15 is embodied as heat sink, see col. 6 lines 42-45); and a light conversion arrangement (arrangement of conversion regions 5) on the main body, the light conversion arrangement comprising a plurality of light conversion elements separated from one another by a structure (separated by space filled with separating webs), wherein the plurality of light conversion elements each have a front side facing away from the main body, and wherein the plurality of light conversion elements are each configured, when illuminated with primary light on the front side, to emit secondary light from the front side, the secondary light having a different wavelength than the primary light (see fig. 1).
Singer does not teach that the separating structure is a trench. 
Gootz teaches a separating trench (trench 6). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a trench with a filled material as taught by Gootz in the structure of Singer so that the wavelength conversion material may be a single layer with dividing trench instead of a multitude of individual wavelength converting chips, thereby reducing the complexity of the wavelength converting structure and enabling more control over the crosstalk and trench areas. 
Regarding claim 2, Gootz teaches that the trench comprises a filling material (filling material 8), wherein the filling material differs from a material of the plurality of light conversion elements (glass).
Regarding claim 3, Gootz teaches  that the filling material has a coefficient of thermal expansion that differs from a coefficient of thermal expansion of the material of the plurality of light conversion elements by less than 1*10^-6 K-1 (see col. 5 lines 35-42).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the thermal expansion ratio between the filling material and the light conversion elements since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Optimizing such a property would prevent cracking, gaps, etc from different rates of expansion under high heat changes, which is common and well known in the art of wavelength converting structures.
Regarding claim 4, Gootz teaches that the filling material is selected from a group consisting of a metal, a metal alloy, SnAgCu, AuSn, Ag, glass, glass paste, solder glass, solder glass ceramic, black glass, silicone, epoxy resin, and polymer.
Regarding claim 5, Singer teaches that the plurality of light conversion elements has an arrangement selected from a group consisting of a row, a plurality of rows, a column, a plurality of columns, and a matrix (see fig. 2).
Regarding claim 6, Singer teaches that the plurality of light conversion elements each have a shape selected from a group consisting of a polygonal shape, a rectangular shape, a square shape, a hexagonal shape, a round shape, and a circular shape.
Regarding claim 7, Gootz teaches further comprising a web that connects the plurality of light conversion elements to each other (fill material 8).
Regarding claim 8, Singer teaches a lighting device, comprising: a light conversion device having a main body and a light conversion arrangement, the main body being on a back side of the light conversion arrangement, the light conversion arrangement comprising a front side with a plurality of light conversion elements that are separated from one another by a structure; and 
a light emission unit (laser 2) configured to emit primary light on the front side, wherein the plurality of light conversion elements are each configured to convert the primary light and to a secondary light and to emit the secondary light from the front side, and wherein the secondary light has a different wavelength than the primary light.
Singer does not teach that the separating structure is a trench.
Gootz teaches a separating trench (trench 6). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a trench with a filled material as taught by Gootz in the structure of Singer so that the wavelength conversion material may be a single layer with dividing trench instead of a multitude of individual wavelength converting chips, thereby reducing the complexity of the wavelength converting structure and enabling more control over the crosstalk and trench areas. 
Regarding claim 9, Singer teaches that the light emission unit illuminates a primary light receiving area of the plurality of light conversion elements, wherein the primary light receiving area has a size comparable to or smaller than the front side of each of the plurality of light conversion elements (scanning beam 9, illuminates pixels).
Regarding claim 10, Singer does not specifically teach that the light emission unit has a luminance of at least 50 cd/mm^2.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the luminance of the light emission unit, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Optimizing the luminance of the light emission unit is well known in the art depending on the desired light out put or use of the lighting structure.
Regarding claim 11, Singer does not specifically teach that the light emission unit radiates the primary light onto the plurality of light conversion elements along an optical axis that is at an angle of greater than 30 degrees with respect to a normal axis of the plurality of light conversion elements and/or with respect to an optical axis of the secondary light.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the angle of emission, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Optimizing the angle of emission with respect to the wavelength converting material is well known in the art depending on desired light output angle and spectrum.

Regarding claim 12, Singer teaches that the light emission unit comprises a device selected from a group consisting of a light source, a laser light source, a light guide, a fiber optic light guide, a lens, and combinations thereof.
Regarding claim 13, Singer teaches a light conversion arrangement, comprising a plurality of light conversion elements separated from one another at least regionally by a structure. 
Singer does not teach that the separating structure is a trench. 
Gootz teaches a separating trench (trench 6). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a trench with a filled material as taught by Gootz in the structure of Singer so that the wavelength conversion material may be a single layer with dividing trench instead of a multitude of individual wavelength converting chips, thereby reducing the complexity of the wavelength converting structure and enabling more control over the crosstalk and trench areas. 
Regarding claim 14, Gootz teaches that the trench is filled with a filling material, the filling material having a different coefficient of thermal expansion than a material of the plurality of light conversion elements (different materials).
Regarding claim 15, Gootz teaches that the filling material is selected from a group consisting of a metal, a metal alloy, Sn \gCu, \uSn, .Ag, glass, glass paste, solder glass, solder glass ceramic, black glass, silicone, epoxy resin, and polymer.
Regarding claim 16, Singer teaches that the plurality of light conversion elements each have a shape selected from a group consisting of a polygonal shape, a rectangular shape, a square shape, a hexagonal shape, a round shape, and a circular shape.
Regarding claim 17, Gootz teaches further comprising a web that connects the plurality of light conversion elements to each other (filling material 8).
Regarding claim 18, Singer teaches a method for producing a light conversion device, comprising: providing an original light conversion element; arranging a back side of the original light conversion element on a main body(see fig. 1). 
Singer does not teach introducing a trench into the original light conversion element to define a plurality of light conversion elements separated from one another the trench.
Gootz teaches a trench into the original light conversion element to define a plurality of light conversion elements separated from one another the trench (see fig. 1).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a trench with a filled material as taught by Gootz in the structure of Singer so that the wavelength conversion material may be a single layer with dividing trench instead of a multitude of individual wavelength converting chips, thereby reducing the complexity of the wavelength converting structure and enabling more control over the crosstalk and trench areas. 
Regarding claim 19, Gootz teaches further comprising filling the trench with a filling material that has a different coefficient of thermal expansion than the plurality of light conversion elements by less than 1*10^-6 1h-.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the thermal expansion ratio between the filling material and the light conversion elements since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Optimizing such a property would prevent cracking, gaps, etc from different rates of expansion under high heat changes, which is common and well known in the art of wavelength converting structures.

Regarding claim 20, Singer in view of Gootz teaches that the step of introducing the trench comprises introducing a plurality of trenches so that the plurality of light conversion elements has an arrangement selected from a group consisting of a row, a plurality of rows, a column, a plurality of columns, and a matrix (see fig. 1).
Regarding claim 21, Singer in view of Gootz teaches the step of introducing the trench comprises introducing a plurality of trenches so that the plurality of light conversion elements each have a shape selected from a group consisting of a polygonal shape, a rectangular shape, a square shape, a hexagonal shape, a round shape, and a circular shape (see fig. 1, 2).
Regarding claim 22, Singer in view of Gootz teaches that the step of introducing the trench comprises leaving a web between each of the plurality of light conversion elements (see fig. 1, 2a).
Claim 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer (U.S. 9,890,918) in view of Gootz (U.S. 9,614,131), further in view of Shimizu (U.S. 11,054,112)

Regarding claim 23, Gootz does not teach the step of introducing the trench comprises using a process selected from a group consisting of laser ablation, laser drilling, wet chemical etching, sawing lead blasting and combinations thereof.
Shimizu teaches the step of introducing the trench comprises using a process selected from a group consisting of laser ablation, laser drilling (see col. 8 lines 60-66), wet chemical etching, sawing lead blasting and combinations thereof.
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used laser drilling as taught by Shimizu to  form the trenches of Gootz as laser drilling is well known in the art for precise removal of material and would enable accurate and small scale trenches, as taught by Shimizu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/            Primary Examiner, Art Unit 2875